Citation Nr: 1512341	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-47 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected lumbar spine disability, evaluated as 20 percent prior to January 13, 2014 and 40 percent from January 13, 2014.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).

3.  Entitlement to service connection for a right knee/leg disability, claimed as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2007 and September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issues of entitlement to a TDIU and entitlement to service connection for a right knee/leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

On December 4, 2014, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw his appeal as to the issue of entitlement to an increased disability rating for his service-connected lumbar spine disability.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to an increased disability rating for service-connected lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a written request to withdraw his appeal in December 2014, prior to the Board's decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an increased disability rating for service-connected lumbar spine disability is dismissed.


REMAND

Initially, as to the claim of entitlement to a TDIU, the September 2013 rating decision denied the Veteran's claim.  He has expressed disagreement with the denial in the September 2013 notice of disagreement (NOD).  A statement of the case (SOC) has not yet been issued as to the claim of entitlement to a TDIU.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Thus, the agency of original jurisdiction must issue an SOC as to the issue of entitlement to a TDIU.

As to the claim of entitlement to service connection for a right knee/leg disability, the Veteran contends that he suffers from an orthopedic disability of the right leg/knee due to his lumbar spine disability.  See, e.g., the Board hearing transcript dated December 2014.  Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To this end, it is undisputed that the Veteran is service-connected for a lumbar spine disability.  Additionally, although there is no evidence that the Veteran has been diagnosed with a current orthopedic disability of the right knee/leg, he is competent to report that he experienced symptoms such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 492 F.3d at 1376-77 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Moreover, the Board notes that the Veteran's report of right knee pain and a clinical notation of crepitus are documented in his treatment records.  See the VA treatment records dated November 2012 & the disability determination examination dated April 2012.

The Veteran has not been afforded a VA examination as to his claimed right knee/leg disability.  Thus, there remain questions as to current diagnosis and etiology of the claimed disability.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for an appropriate VA examination with a medical opinion should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since October 2014.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right knee/leg disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should either diagnose or rule out a disability of the right knee/leg.

If the examiner diagnoses a disability of the right knee/leg, he/she should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current right knee/leg disability was caused or made chronically worse by his service-connected disabilities to include his lumbar spine disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3. The AOJ should issue an SOC pertaining to the claim of entitlement to a TDIU.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


